On Rehearing.
MONROE, J.
The question upon which the rehearing was granted, and to which the present inquiry will be confined, relates solely to plaintiff’s claim for material furnished by it to the contractor and used by him for extra work. According to the contract (articles 1, 2, 3, 8), the price to be paid was $24,600, subject, to additions or deductions, as there might be additions to, or omissions from, the work called for by the original plans and specifications.
Article 8 reads, in part:
“Estimates of the value of all labor and material in the building and on the grounds shall be made and certificates of payment * * * shall be furnished of 85 per cent, of the estimated value of such labor and materials; provided, the contractor calls for an estimate at least six days before the first Monday of each month.”
The evidence shows that, up to, and inclusive of, June: 1, 1904, the labor and material furnished by the contractor amounted in value to $15,938, for which estimates and certificates, to the extent -of 85 per cent., and amounting to $13,377.30, were issued, leaving a balance due of $2,560.70. The contractor abandoned the work about the time he received his last estimate and certificate', and we conclude, from the testimony, that the extra material to the value of $492, here in question, had been put into the building prior to the issuance of, and was included in, that estimate, since it is admitted that A. P. Stewart, who was superintendent of construction, representing the city of Monroe, and who made the estimates, if present, would swear that they were correct. The mayor says, in his testimony, that at the beginning of each month there was an estimate made of the amount of money spent for labor and material during the previous month, and that, after deducting 15 per cent., certificates were issued' to cover the balance-, and the contract provides that the estimates, as made, shall include “all labor and material in the building and on the grounds.”
Conceding, therefore, that, to the contract price, $24,600, there is to be added $492 for extra work and material, so that the total amount which would have been due the contractor on the completion of the work would have been (24,600+492=) $25,092, the fact appears to be that he was paid, in certificates, 85 per cent, of the value of all the work and material furnished by him, up to the time that he abandoned the job, including the, extra material obtained from plaintiff, and that, as found by the judge a quo, the remaining 15 per cent, of the amount due, according to the estimates, plus the balance which might have become due under the contract (including the $492) if the work had been completed, was insufficient to satisfy the demands which take precedence of the plaintiff’s.
It is therefore ordered that the judgment heretofore rendered be now reinstated and made the final judgment of this court.